                                                                                     18-04177-TOM11
                                                                                                  1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Mission Coal Company, LLC, et al.,       }      Case No: 18-04177-TOM11
                                            }
     DEBTOR(S).                             }
                                            }
                                            }

                           ORDER AND NOTICE OF HEARING
This matter came before the Court on Wednesday, May 01, 2019 10:00 AM, for a hearing on the
following:
     RE: Doc #1356; Scheduling Conference on Motion To Stay Pending Appeal filed by Walter
     McArdle, Attorney for JoAnn Waid, Lennis L. Waid and other Waid Claimants
Proper notice of the hearing was given and appearances were made by the following:
     Noted on the record


It is therefore ORDERED, ADJUDGED and DECREED that:

   The following time limits apply to this proceeding:


   1. Response deadline: The Debtors shall file a Response on or before 12:00 pm (Central
   Time), May 6, 2019.

   2. Reply deadline: The Waid Claimants shall file a Reply on or before 12:00 pm (Central
   Time), May 7, 2019.

   A Final Hearing on these matters will be held on May 8, 2019 at 1:00 pm (Central Time) in
   courtroom number 3 of the Robert S. Vance Federal Building, 1800 5th Avenue North,
   Birmingham, Alabama.

Dated: 05/01/2019                                        /s/ TAMARA O. MITCHELL
                                                         TAMARA O. MITCHELL
                                                         United States Bankruptcy Judge




        Case 18-04177-TOM11        Doc 1377 Filed 05/01/19 Entered 05/01/19 13:06:26           Desc
                                     Main Document     Page 1 of 1
